DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response to office action filed 09/29/2021.
Claims 7-20 are canceled.
Claims 1-6 and 21-34 are currently pending and have been examined.

Response to Amendment/Arguments
112(a)/112(b) Means-Plus-Function
Applicant contends the claim amendments avoid claim interpretation under 35 USC 112(f). Examiner agrees and has withdrawn the standing rejections.

112(b) Unclear Scope
Applicant contends the claim amendments address the 35 USC 112(b) Unclear Scope rejections. Examiner agrees and has withdrawn the standing rejections. 

Prior Art
Applicant contends reference Lee does not teach the claim amendments “trusted execution environment circuitry preprogrammed with a decryption key and configured to: decrypt the encrypted configuration file using the preprogrammed decryption key; and forward the decrypted configuration file to the CPU” and “wherein the CPU is further configured to install the decrypted configuration file to a flash memory to enable one or more of the plurality of functional features based on the installation of the decrypted configuration file” as recited in claim 1. Examiner respectfully disagrees because Lee does teach the claim amendments “trusted execution environment circuitry preprogrammed with a decryption key and configured to” (Fig.3 items 310, 316; paras 98-100) , “decrypt the encrypted configuration file using the preprogrammed decryption key” (para 139), and ”forward the decrypted configuration file to the CPU; wherein the CPU is further configured to install the decrypted 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
Claim 1 recites “trusted execution environment circuitry ... configured to: ... forward the decrypted configuration file to the CPU”. However, applicant’s pre-grant publication (PGPub) rather discloses that the trusted execution environment forwards a re-encrypted configuration file, not a decrypted configuration file, to the CPU (see para 62). New matter is added.
Claim 1 recites “wherein the CPU is further configured to install the decrypted configuration file to a flash memory”. However, applicant’s pre-grant publication (PGPub) rather discloses that the CPU installs a re-encrypted configuration file, not a decrypted configuration file, to a flash memory (see paras 62-63). New matter is added.
Claims 2-6 and 21 are also rejected as they depend from claim 1.




The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 3-4, 23-25 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claims 3, 23-24 and 30-31 recite "the configuration file" without proper antecedent basis. Appropriate correction is needed.
Claims 4, 25 and 32 are also rejected as they depend from either claims 3, 24 or 31.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 21, 29-30 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0041793 A1).

Claim 1: 
Lee discloses:
feature bank circuitry that manages a plurality of functional features capable of being carried out by the integrated circuit chip (Fig.3 item 322; para 103)
each of the plurality of functional features being disabled (paras 85, 91, 101, 103, 127, 139, 157, 167, 177) prior to installation of a decrypted configuration file to a flash memory (paras 139, 162, 204-207)
a central processing unit (CPU) configured to (Fig.3 item 314)
receive an encrypted configuration file from a production server (Fig.10 item 1022; paras 136, 139, 156)
trusted execution environment circuitry preprogrammed with a decryption key and configured to (Fig.3 items 310, 316; paras 98-100)
decrypt the encrypted configuration file using the preprogrammed decryption key (para 139)
forward the decrypted configuration file to the CPU; wherein the CPU is further configured to install the decrypted configuration file to a flash memory to enable one or more of the plurality of functional features based on the installation of the decrypted configuration file (paras 139, 162, 204-207)

Claim 2:
Lee discloses all limitations of claim 1. Lee also discloses:
wherein the decrypted configuration file includes a listing of functional features to be enabled  (paras 136, 139, 156)
The limitation “and an identification associated with an owner of the listed functional features” is interpreted as nonfunctional descriptive material of the “configuration file” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 5: 
Lee discloses all limitations of claim 1. Lee also discloses:
wherein the preprogrammed decryption key is pre-associated with a service provider associated with one or more of the plurality of functional features (paras 99-101)

Claim 6:
Lee discloses all limitations of claim 5. Lee also discloses:
wherein the trusted execution environment circuitry is preprogrammed with a plurality of decryption keys (Fig.3 items 310, 316; paras 98-100)
each of the plurality of decryption keys being pre-associated with a corresponding service provider (paras 99-101)

Claim 21: 
Lee discloses all limitations of claim 1. Lee also discloses:
wherein the preprogrammed decryption keys is associated with a manufacturer of the integrated circuit chip (paras 99-101)

Claim 29:
Lee discloses:
managing, by a feature bank circuitry, a plurality of functional features capable of being carried out by the device (Fig.3 item 322; para 103)
receiving, by a central processing unit (CPU), an encrypted configuration file from a server (Fig.10 item 1022; paras 136, 139, 156)
decrypting, by a trusted execution environment circuitry that is preprogrammed with a decryption key (Fig.3 items 310, 316; paras 98-100) associated with a service provider that is different from a manufacturer of the circuitry (paras 99-101) the encrypted configuration file using the preprogrammed decryption key (para 139)
enabling, by the trusted execution environment circuitry (Fig.3 items 310, 316; paras 98-100), one or more of the plurality of functional features based on the decrypted configuration file (para 139)
The limitation “each of the plurality of functional features being in a default disabled state” is interpreted as nonfunctional descriptive material of the “each of the plurality of functional features” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 30: 
Lee discloses all limitations of claim 29. Lee also discloses:
wherein the configuration file includes a listing of functional features to be enabled (paras 136, 139, 156)
The limitation “and an identification associated with an owner of the listed functional features” is interpreted as nonfunctional descriptive material of the “configuration file” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 33: 
Lee discloses all limitations of claim 29. Lee also discloses:
wherein the preprogrammed decryption key is associated with a service provider associated with one or more of the plurality of functional features (paras 99-101)

Claim 34: 
Lee discloses all limitations of claim 33. Lee also discloses:
wherein the trusted execution environment circuitry is preprogrammed with a plurality of decryption keys (Fig.3 items 310, 316; paras 98-100)
each of the plurality of decryption keys being associated with a corresponding service provider (paras 99-101)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 22-28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of non-patent publication “Intel Releases New Technology Specification for Memory Encryption” by ICT Monitor Worldwide (hereinafter “ICT”).



Claim 3: 
Lee discloses all limitations of claim 1. Lee also discloses:
wherein the trusted execution environment circuitry is further configured to generate a log file; log file (paras 142, 158-159)
Lee does not disclose:
encrypt the … file using a session identifier received from the CPU
ICT discloses:
encrypt the … file using a session identifier received from the CPU (2nd paragraph)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit chip of Lee to include encrypt the log file using a session identifier received from the CPU, as taught by ICT, in order to strengthen protections for operating systems and software via hardware-enhanced security (see ICT, 1st paragraph).
The limitation “that includes the configuration file, a unique identifier of the integrated circuit chip, and a key associated with the trusted execution environment circuitry” is interpreted as nonfunctional descriptive material of the “log file” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 4: 
Lee in view of ICT discloses all limitations of claim 3. Lee also discloses:
forward the … log file to the CPU, and wherein the CPU is further configured to forward the … log file to the production server (paras 142, 158-159, 162, 204-207)
ICT also discloses 
encrypted … file (2nd paragraph)

Claim 22:
Lee discloses:
managing, by a feature bank of a device, a plurality of functional features capable of being carried out by the device (Fig.3 item 322; para 103)
receiving, by a central processing unit (CPU) of the device, an encrypted configuration file from a server (Fig.10 item 1022; paras 136, 139, 156)
decrypting, by a trusted execution environment preprogrammed with a decryption key (Fig.3 items 310, 316; paras 98-100), the encrypted configuration file using the preprogrammed decryption key (para 139)
forwarding, by the trusted execution environment, the … configuration file to the CPU for enabling one or more of the plurality of functional features based on the … configuration file (paras 139, 162, 204-207)
the decrypted configuration file (para 139)
Lee does not disclose:
re-encrypting, by the trusted execution environment, the … file; the re-encrypted … file
ICT discloses:
re-encrypting, by the trusted execution environment, the … file; the re-encrypted … file (2nd paragraph)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include re-encrypting files by the trusted execution environment to re-encrypt the configuration file, as taught by ICT, in order to strengthen protections for operating systems and software via hardware-enhanced security (see ICT, 1st paragraph).
The limitation “each of the plurality of functional features being in a default disabled state” is interpreted as nonfunctional descriptive material of the “each of the plurality of functional features” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 23: 
Lee in view of ICT discloses all limitations of claim 22. Lee also discloses:
wherein the configuration file includes a listing of functional features to be enabled (paras 136, 139, 156)
The limitation “and an identification associated with an owner of the listed functional features” is interpreted as nonfunctional descriptive material of the “configuration file” and thus, does not serve In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 24:
Lee in view of ICT discloses all limitations of claim 22. Lee also discloses:
generating, by the trusted execution environment, a log file; log file (paras 142, 158-159)
ICT discloses:
encrypting, by the trusted execution environment, the … file using a session identifier from the CPU (2nd paragraph)
The limitation “that includes the configuration file, a unique identifier of the integrated circuit chip, and a key associated with the trusted execution environment” is interpreted as nonfunctional descriptive material of the “log file” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 25:
Lee in view of ICT discloses all limitations of claim 24. Lee also discloses:
forwarding, by the trusted execution environment, the … log file to the CPU; and forwarding, by the CPU, … log file to the server (paras 142, 158-159, 162, 204-207)
ICT also discloses 
encrypted … file (2nd paragraph)

Claim 26: 
Lee in view of ICT discloses all limitations of claim 22. Lee also discloses:
wherein the preprogrammed decryption key is pre-associated with a service provider corresponding to one or more of the plurality of functional features (paras 99-101)


Claim 27: 
Lee in view of ICT discloses all limitations of claim 26. Lee also discloses:
wherein the trusted execution environment is preprogrammed with a plurality of decryption keys (Fig.3 items 310, 316; paras 98-100)
each of the plurality of decryption keys being pre-associated with a corresponding service provider (paras 99-101)

Claim 28: 
Lee in view of ICT discloses all limitations of claim 22. The limitation “wherein the preprogrammed decryption key is associated with a manufacturer of the host device” is interpreted as nonfunctional descriptive material of the “preprogrammed decryption key” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 31:
Lee discloses all limitations of claim 29. Lee also discloses:
generating, by the trusted execution environment, a log file (paras 142, 158-159)
configuration file (para 139)
ICT discloses:
encrypting, by the trusted execution environment circuitry, the … file using a session identifier received from the CPU (2nd paragraph)
The limitation “that includes the configuration file, a unique identifier of the device, and a key associated with the trusted execution environment” is interpreted as nonfunctional descriptive material of the “log file” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).


Claim 32:
Lee in view of ICT discloses all limitations of claim 31. Lee also disclose:
forwarding, by the trusted execution environment circuitry, the log file to the CPU; forwarding, by the CPU, the log file to the server (paras 142, 158-159, 162, 204-207)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685